DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Johnson on 8/4/2022.
The application has been amended as follows:
In claim 1, amend as:
A method for preparing a crystallized CeOx coating having a cubic fluorite structure and a thickness of about 10 nm to about 100 nm on a surface of a substrate in an unbalanced magnetron sputtering system comprising a step of depositing the crystallized CeOx coating essentially consisting of Ce2O3 and/or CeO2 on the surface by means of a reactive magnetron sputtering from a cerium target having a purity of at least about 99.9%, wherein the reactive magnetron sputtering is carried out, in a closed magnetic field coupling arrangement, with a pulsed sputtering voltage applied to the cerium target of about –200 V to about –500 V pulsed in a frequency range of about 100 kHz to about 350 kHz, a pulsed substrate bias voltage of between about –60 V and –100 V, at a temperature between about 20 °C and about 30 °C, and with a bias ion current density of between about 1 mA/cm2 and about 5 mA/cm2, wherein the reactive magnetron sputtering is carried out in a deposition chamber filled with a gas mixture of a working gas comprising argon for sputtering the cerium target and a reactive gas comprising oxygen arranged to react with atoms sputtered from the cerium target during the step of depositing of the crystallized CeOx coating on the substrate, and wherein the gas mixture includes an oxygen to argon flow ratio in a range of about 20% to about 100%.

In claim 9, amend as:
The CeOx coating of claim [[8]] 1, wherein the coating is hydrophobic.

In claim 11, amend as:
The CeOx coating of claim [[8]] 1, wherein the coating has a hardness of about 18 GPa.

In claim 13, amend as:
The CeOx coating of claim [[12]] 1, wherein the coating is transparent for visible light.

In claim 15, amend as:
The CeOx coating of claim [[8]] 1, wherein the coating has a thermal stability up to temperatures of about 900oC in air.


In claim 16, amend as:
A method for reducing [[the]] adhesion of a tissue material to a surface of a medical instrument in an unbalanced magnetron sputtering system comprising depositing a crystallized CeOx coating having a cubic fluorite structure and a thickness of about 10 nm to about 100 nm, said crystallized CeOx coating essentially consisting of Ce2O3 and/or CeO2 on the surface by means of a reactive magnetron sputtering from a cerium target having a purity of at least about 99.9%, wherein the reactive magnetron sputtering is carried out, in a closed magnetic field coupling arrangement, with a pulsed sputtering voltage applied to the cerium target of about –200 V to about –500 V pulsed in a frequency range of about 100 kHz to about 350 kHz, a pulsed substrate bias voltage of between about –60 V and –100 V, at a temperature between about 20 °C and about 30 °C, and with a bias ion current density of between about 1 mA/cm2 and about 5 mA/cm2, wherein the reactive magnetron sputtering is carried out in a deposition chamber filled with a gas mixture of a working gas comprising argon for sputtering the cerium target and a reactive gas comprising oxygen arranged to react with atoms sputtered from the cerium target during the depositing of the crystallized CeOx coating on the substrate, and wherein the gas mixture includes an oxygen to argon flow ratio in a range of about 20% to about 100%.



In claim 19, amend as:
A method for reducing [[the]] water condensation and improving [[the]] heat transfer performance of a heat exchanger surface of a substrate in an unbalanced magnetron sputtering system comprising depositing a crystallized CeOx having a cubic fluorite structure and a thickness of about 10 nm to about 100 nm, said crystallized CeOx coating essentially consisting of Ce2O3 and/or CeO2 on the heat exchanger surface by means of a reactive magnetron sputtering from a cerium target having a purity of at least about 99.9%, wherein the reactive magnetron sputtering is carried out, in a closed magnetic field coupling arrangement, with a pulsed sputtering voltage applied to the cerium target of about –200 V to about –500 V pulsed in a frequency range of about 100 kHz to about 350 kHz, a pulsed substrate bias voltage of between about –60 V and –100 V, at a temperature between about 20 °C and about 30 °C, and with a bias ion current density of between about 1 mA/cm2 and about 5 mA/cm2, wherein the reactive magnetron sputtering is carried out in a deposition chamber filled with a gas mixture of a working gas comprising argon for sputtering the cerium target and a reactive gas comprising oxygen arranged to react with atoms sputtered from the cerium target during the depositing of the crystallized CeOx coating on the substrate, and wherein the gas mixture includes an oxygen to argon flow ratio in a range of about 20% to about 100%.

In claim 20, amend as:
A method for reducing corrosion of a surface of a substrate in an unbalanced magnetron sputtering system comprising depositing a crystallized CeOx coating having a cubic fluorite structure and a thickness of about 10 nm to about 100 nm, said crystallized CeOx coating essentially consisting of Ce2O3 and/or CeO2 on the surface by means of a reactive magnetron sputtering from a cerium target having a purity of at least about 99.9%, wherein the reactive magnetron sputtering is carried out, in a closed magnetic field coupling arrangement, with a pulsed sputtering voltage applied to the cerium target of about –200 V to about –500 V pulsed in a frequency range of about 100 kHz to about 350 kHz, a pulsed substrate bias voltage of between about –60 V and –100 V, at a temperature between about 20 °C and about 30 °C, and with a bias ion current density of between about 1 mA/cm2 and about 5 mA/cm2, wherein the reactive magnetron sputtering is carried out in a deposition chamber filled with a gas mixture of a working gas comprising argon for sputtering the cerium target and a reactive gas comprising oxygen arranged to react with atoms sputtered from the cerium target during the depositing of the crystallized CeOx coating on the substrate, and wherein the gas mixture includes an oxygen to argon flow ratio in a range of about 20% to about 100%.

Claims 8 and 12 are canceled.

Election/Restrictions
Claim 1 is allowable. Claims 9-11 and 13-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the Restriction Requirement between Groups I-II and Species I-IV, as set forth in the Office action mailed on 7/23/2019, is hereby withdrawn and claims 9-11 and 13-21 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4, 7, 9-11, 13-21, 23-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance of claims 1, 16, 19, and 20 remain the same as those given on p. 7-9 of the Notice of Allowance dated 8/12/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794